Title: To John Adams from George G. Barrell, 16 September 1818
From: Barrell, George G.
To: Adams, John


				
					Sir,
					Malaga 16th Sepr. 1818.
				
				The liberty I now possess of addressing you, without going thro’ the medium of a second person, originates in a great degree from the noble, bold and enlightened stand you took in the defence of our common country forty three years since; and if, in offering to one of the most exalted characters mine or any other country has ever produced, the tribute of my respect in soliciting your acceptance of two Jars of muscatel Grapes & two boxes of fruit for the use of your table, I in any degree infringe on the established forms of addressing men of your rank and virtue, attribute it, most Excellent Sir to any other motive than a fault of the heart or a want of the distinguished respect, I ever have felt, and always must feel for you.I hope Sir, the fruit may arrive on Your Table in the same fresh and pure state, it is now in, and that my country may still continue for many years to boast of the happy existance of one of her proudest ornaments of independenceI am With great respect / your Excellencys / mt. Obt. & Very hule. St.
				
					Geo. G. Barrell
				
				
			